DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. The art rejections are not obviated by the amendment. The claim objections are withdrawn due to the amendment.
Applicant reproduces Figures 1 and 2 of Mitani to show that the first and second separators are not in contact. Applicant’s citations are incorrect, however. The separator shown in the Figures of Mitani is element 19 and not those labeled. Only one separator is shown. Paragraph 22 of Mitani is cited because it described that the separator is comprised of multiple, stacked layers. These layers are in contact with each other at both ends. Further, Mitani is the secondary reference. The configuration of the primary reference Yoon is relied upon in the rejection. The separator of Yoon is substituted with a stacked separator as in Mitani. Thus the limitation of the separator layers being in contact are both ends is met.
Applicant addressed the response to arguments above (originally in the Advisory Action of 2/5/21) at the bottom of page 9 and top of page 10 of the Remarks. Applicant asserts that the multilayer separator of Mitani is still a single separator, not multiple ones as depicted in instant Figure 2. The Examiner respectfully disagrees. Claim 1 recites a separator as a singular element. The claim recites that the singular separator . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (WO 2018/038448 A1) in view of Mitani (US 2017/0170525 A1). Corresponding US Application 2019/0229362 A1 is used in lieu of Yoon for translation and citation purposes.
Regarding claim 1, Yoon discloses an apparatus comprising a first sheet comprising: a first current collector 121; a first active substance layer 11a on a surface of the collector 121 (paragraph 42); wherein the sheet comprises a first section S1 and a second section S2, wherein the layer 11a is disposed on both sides of the first section S1 and only one surface of the second section S2 (see Figure 3), wherein the sections are electrically connected (paragraph 41) and the first section S1 is closer to a starting end (end labeled as 11b2 in Figure 3) than the first section S2; wherein the second section comprises a first bending region where the sheet is bent for the first time (see Figure 4). It should be noted that while Yoon refers to element 121 as an electrode, it is considered a current collector since it operates as a current collector: it is conductive and requires a coating of active material to operate as an electrode. Yoon discloses a second electrode sheet 122 and a separator 123 arranged between the electrode sheets (see Figure 3) but not that the separator is comprised of two separators in contact at both ends. Mitani—in an invention for a rolled battery—discloses a separator in which different compositions are stacked so that one layer is an intermediate layer and the other provides oxidation resistance (paragraph 22). It would have been obvious 
Regarding claim 2, Yoon discloses a second sheet comprising: a second current collector 122; a second active substance layer 12a on a surface of the collector 122 (paragraph 45); wherein the apparatus comprises a third section S3 and a fourth section S4, wherein the layer 12a is disposed on both sides of the third section S3 and only one surface of the fourth section S4 (see Figure 3), wherein the sections are electrically connected (paragraph 44) and the third section S3 is closer to a starting end (end labeled as 12b2 in Figure 3) than the fourth section S4; wherein the fourth section comprises a second bending region where the apparatus is bent for the first time in a winding direction (see Figure 4).
Regarding claims 3 and 4, Yoon discloses that the first and third sections extend in opposite directions in a winding direction (see Figure 4).
Regarding claims 6-8, Yoon discloses a first tab 51 and a second tab 52 located within first and second gaps, respectively (see Figure 7), and that the tabs are connected to their respective electrodes (paragraph 74).
Regarding claim 9, Yoon that the substrates can be foils (paragraph 39).

Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Mitani and Kameyama (US 2002/0031703 A1).
Regarding claim 10, Yoon discloses an apparatus comprising a first sheet comprising: a first current collector 121; a first active substance layer 11a on a surface 121 (paragraph 42); wherein the sheet comprises a first section S1 and a second section S2, wherein the layer 11a is disposed on both sides of the first section S1 and only one surface of the second section S2 (see Figure 3), wherein the sections are electrically connected (paragraph 41) and the first section S1 is closer to a starting end (end labeled as 11b2 in Figure 3) than the first section S2; wherein the second section comprises a first bending region where the sheet is bent for the first time (see Figure 4). It should be noted that while Yoon refers to element 121 as an electrode, it is considered a current collector since it operates as a current collector: it is conductive and requires a coating of active material to operate as an electrode. Yoon discloses a second electrode sheet 122 and a separator 123 arranged between the electrode sheets (see Figure 3) but not that the separator is comprised of two separators in contact at both ends. Mitani—in an invention for a rolled battery—discloses a separator in which different compositions are stacked so that one layer is an intermediate layer and the other provides oxidation resistance (paragraph 22). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize two layers for the separator of Yoon so as to provide the benefits of multiple compositions as suggested by Mitani.
Yoon does not disclose a soft coating packaging. Kameyama—in an invention for a wound battery having partially coated current collectors—discloses a flexible film housing packaging member so that freedom in shape can be realized (paragraph 5). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a soft coating for the battery housing of Yoon and Mitani to allow for reductions in size, weight, and thickness of the apparatus as suggested by Kameyama.
Regarding claim 11, Yoon discloses a second sheet comprising: a second current collector 122; a second active substance layer 12a on a surface of the collector 122 (paragraph 45); wherein the apparatus comprises a third section S3 and a fourth section S4, wherein the layer 12a is disposed on both sides of the third section S3 and only one surface of the fourth section S4 (see Figure 3), wherein the sections are electrically connected (paragraph 44) and the third section S3 is closer to a starting end (end labeled as 12b2 in Figure 3) than the fourth section S4; wherein the fourth section comprises a second bending region where the apparatus is bent for the first time in a winding direction (see Figure 4).
Regarding claims 12 and 13, Yoon discloses that the first and third sections extend in opposite directions in a winding direction (see Figure 4).
Regarding claims 15-17, Yoon discloses a first tab 51 and a second tab 52 located within first and second gaps, respectively (see Figure 7), and that the tabs are connected to their respective electrodes (paragraph 74).
Regarding claim 18, Yoon that the substrates can be foils (paragraph 39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725